NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CURTIS LEE MORRISON,                            No. 19-16555

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00284-JAM-DB

 v.
                                                MEMORANDUM*
E. VIERRA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      California state prisoner Curtis Lee Morrison appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an equal

protection violation. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Morrison’s action because the “class-

of-one” theory does not apply in the context of discretionary personnel decisions in

public employment. See Cal. Code Regs. tit. 15 § 3041.1(a) (describing criteria for

filling paid inmate work assignments in California prisons); Engquist v. Or. Dep’t

of Agr., 553 U.S. 591, 605-07 (2008) (class-of-one theory of equal protection does

not apply to the public employment context).

      Morrison’s motions for appointment of counsel (Docket Entry Nos. 3 and

10) are denied.

      AFFIRMED.




                                         2                                   19-16555